EXHIBIT 10.2

CONSULTING AGREEMENT

 

 

THIS CONSULTING AGREEMENT (together with its attachment, the “Agreement”) made
as of September 4, 2015 (the “Effective Date”) is between Cerulean Pharma Inc.,
a Delaware corporation having an address at 840 Memorial Drive, 5th Floor,
Cambridge, MA 02139 (“Cerulean”) and Edward Garmey, M.D., an individual having
an address at 330 Main Street, Concord, MA 01742 (“Consultant”).  Cerulean
desires to have the benefit of Consultant’s knowledge and experience, and
Consultant desires to provide Consulting Services (defined below) to Cerulean,
all as provided in this Agreement.

 

1.Consulting Services.  Cerulean retains Consultant and Consultant will provide
consulting services to Cerulean as it may from time to time reasonably request
and as further specified in the business terms exhibit (“Business Terms
Exhibit”) attached to this Agreement (the “Consulting Services”).  Any changes
to the Consulting Services and/or any compensation adjustments in respect of the
Consulting Services must be agreed upon in writing between Consultant and
Cerulean.

 

 

1.1

Performance. Consultant will render the Consulting Services (a) at such
reasonably convenient times and places as Cerulean and Consultant may agree, (b)
under the general guidance of Cerulean and (c) on a best efforts basis. In
performing the Consulting Services, Consultant will comply with all business
conduct, regulatory and health and safety guidelines or regulations established
by Cerulean or any governmental authority with respect to the business of
Cerulean.  

 

 

1.2

Obligations to Third Parties.  Consultant will not use or disclose any
confidential information of any other third party in connection with any of the
Consulting Services.  Further, Consultant represents that the performance of the
Consulting Services does not and will not breach any agreement which obligates
Consultant to keep in confidence any confidential information of any third party
or to refrain from competing with the business of any third party.  

 

 

1.3

No Conflicts. Consultant is under no contractual or other obligation or
restriction which is inconsistent with Consultant’s execution of this Agreement
or the performance of the Consulting Services.  During the term of this
Agreement, Consultant will not enter into any agreement, either written or oral,
in conflict with Consultant’s obligations under this Agreement.  Consultant will
arrange to provide the Consulting Services in such manner and at such times that
the Consulting Services will not conflict with Consultant’s responsibilities
under any other agreement, arrangement or understanding or pursuant to any
employment relationship Consultant has at any time with any third party.
Consultant represents and warrants to Cerulean that the Developments do not
violate the intellectual property rights of any third party.

 

 

1.4

Absence of Debarment.  Consultant represents that Consultant has not been
suspended, debarred or subject to temporary denial of approval, and to the best
of Consultant’s knowledge, is not under consideration to be suspended, debarred
or subject to temporary denial of approval, by the Food and Drug Administration
from working in or providing services, directly or indirectly, to any applicant
for approval of a drug product or any pharmaceutical or biotechnology company
under the Generic Drug Enforcement Act of 1992.

 

2.  Compensation.  In consideration for the Consulting Services rendered by
Consultant to Cerulean, Cerulean will pay Consultant as set forth in the
Business Terms Exhibit. All undisputed payments will be

 

--------------------------------------------------------------------------------

 

made by Cerulean within thirty (30) days from Cerulean’s receipt of Consultant’s
invoice.  Invoices will contain such detail as Cerulean may reasonably require
and will be payable in U.S. Dollars.  Cerulean will reimburse Consultant for
reasonable business expenses incurred by Consultant in the performance of the
Consulting Services; provided that they are pre-approved by Cerulean.  

3.Proprietary Rights.

 

 

3.1

Developments.  “Developments” means ideas, concepts, discoveries, inventions,
developments, improvements, know-how, trade secrets, designs, processes,
methodologies, materials, products, formulations, data, documentation, reports,
algorithms, notation systems, computer programs, works of authorship, databases,
mask works, devices, equipment and any other creations (whether or not
patentable or subject to copyright or trade secret protection) that are
developed or conceived or reduced to practice by Consultant, either alone or
jointly with others, and that result from or relate to the performance of the
Consulting Services.    

 

 

3.2

Ownership.  All Developments will be the exclusive property of Cerulean.
Consultant hereby assigns and, to the extent any such assignment cannot be made
at present, hereby agrees to assign and assigns to Cerulean, without further
compensation, all right, title and interest in and to all Developments and any
and all related patents, patent applications, copyrights, copyright
applications, trademarks, trade names, trade secrets and other proprietary
rights in the United States and throughout the world.  During and after the term
of this Agreement, Consultant will cooperate fully in obtaining patent and other
proprietary protection for the Developments, all in the name of Cerulean and at
Cerulean’s cost and expense, and, without limitation, will execute and deliver
all requested applications, assignments and other documents, and take such other
measures as Cerulean may reasonably request, in order to perfect and enforce
Cerulean’s rights in the Developments.  Consultant appoints Cerulean its
attorney to execute and deliver any such documents on Consultant’s behalf in the
event Consultant fails to do so.  

 

 

3.3

Records and Reporting. Consultant shall make and maintain adequate and current
written records of all Developments.  Such records shall be furnished to
Cerulean as and when requested by Cerulean and will be the exclusive property of
Cerulean.  Consultant will promptly disclose all Developments to Cerulean.  

 

 

3.4

Work at Third Party Facilities.  Consultant will not make any use of any
funds,  personnel, equipment, facilities or other resources of any third party
in performing the Consulting Services nor to take any other action that would
result in a third party owning or having a right in any Developments.

 

4.Confidential Information and Materials.

 

 

4.1

Definitions.  “Confidential Information” means any and all non-public
information of  Cerulean, including information that is developed by Consultant
in the performance of the Consulting Services as well as information of third
parties that Cerulean has an obligation to maintain, which collectively pertain
to Cerulean’s technologies, products, intellectual property, finances,
operations and/or business, and whether or not labeled as being confidential
information of Cerulean.  “Materials” means any biological, chemical or similar
materials of Cerulean which are furnished by Cerulean to Consultant in order to
perform the Consulting Services.  If the provision of Materials is contemplated
under this Agreement, the Materials to be provided are so identified in the
Business Terms Exhibit.       

Page 2

--------------------------------------------------------------------------------

 

  

 

4.2

Obligations of Confidentiality.  During the term of this Agreement and
thereafter, Consultant will not directly or indirectly (a) publish, disseminate
or otherwise disclose, (b) use for Consultant’s own benefit or for the benefit
of a third party or (c) deliver or make available to any third party, any
Confidential Information or Materials, other than in furtherance of the purposes
of this Agreement and only then with the prior written consent of
Cerulean.  Consultant will exercise all reasonable precautions to physically
protect the integrity and confidentiality of the Confidential Information and
Materials and will not remove any Confidential Information or Materials from
Cerulean’s premises, other than in furtherance of the purposes of this Agreement
and then only with Cerulean’s prior written consent.  

 

 

4.3

Exceptions.   Consultant will have no obligations of confidentiality and non-use
with respect to any portion of the Confidential Information which:

 

 

(a)

is or later becomes generally available to the public by use, publication or the
like, through no act or omission of Consultant;

 

 

(b)

is obtained from a third party without an obligation of confidentiality and such
third party had the legal right to disclose the same to Consultant; or

 

 

(c)

Consultant already possesses, as evidenced by its written records that predate
the receipt thereof from Cerulean.

 

 



In the event that Consultant is required (by oral questions, interrogatories,
request for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Consultant will give
Cerulean prompt notice thereof so that Cerulean may seek an appropriate
protective order.  Consultant will reasonably cooperate with Cerulean in its
efforts to seek such a protective order.

 

4.4

Remedies.  Consultant acknowledges that Cerulean may be irreparably injured by a
breach of this Section 4; that money damages would not be an adequate remedy for
any such breach; and that Cerulean will be entitled to seek equitable relief,
including injunctive relief and specific performance, without having to post a
bond, as a remedy for any such breach, and such remedy will not be Cerulean’s
exclusive remedy for any breach of this Section 4.

 

5.Term and Termination.  

 

 

5.1

Term.  This Agreement will commence on the Effective Date and continue for the
term specified on the Business Terms Exhibit, unless sooner terminated pursuant
to the express terms of this Section 5 or extended by mutual written agreement
of the parties.

 

 

5.2

Termination by Either Party.  Either party may terminate this Agreement at any
time without Cause (as defined in Section 5.3) upon not less than thirty (30)
days prior written notice to the other party.

 

 

5.3

Termination for Breach.  Cerulean may immediately terminate this Agreement at
any time upon written notice to Consultant in the event of a breach of this
Agreement by Consultant which cannot be cured (e.g., a breach of Section 4) or
in the event that Consultant is accused of a crime or unethical conduct.  In
addition, Cerulean may terminate this Agreement for Cause at any time upon three
(3) days prior written notice to Consultant.  “Cause” shall mean

Page 3

--------------------------------------------------------------------------------

 

 

(a) a breach by Consultant of this Agreement where such breach can be cured and
is not remedied within such three (3) day notice period, (b) the Consultant’s
inability to perform the Consulting Services due to mental or physical illness
as determined by a physician selected by Cerulean and acceptable to Consultant
or (c) a determination by Cerulean in its sole discretion that Consultant’s
performance of the Consulting Services is unsatisfactory, which unsatisfactory
performance is not remedied within such three (3) day period. 

 

 

5.4

Effect of Expiration/Termination.  Upon any expiration or termination of this
Agreement, for any reason, neither Consultant nor Cerulean will have any further
obligations under this Agreement, except that (a) Consultant will terminate all
Consulting Services in progress in an orderly manner and as otherwise requested
by Cerulean, (b) Cerulean will pay Consultant any monies due and owing
Consultant for Consulting Services actually performed up to the time of
expiration or termination of this Agreement, including any orderly completion of
the Consulting Services requested by Cerulean, (c) Consultant will immediately
return to Cerulean all Confidential Information provided to Consultant under
this Agreement except for one (1) copy which Consultant may retain solely for
legal archival purposes, (d) Consultant will immediately return to Cerulean all
unused Materials provided to Consultant under this Agreement, (e) Consultant
will immediately deliver to Cerulean all Developments and records of
Developments, and (f) the terms and conditions of Sections 1.3, 3, 4, 5.4 and 6
will survive expiration or termination of this Agreement.

 

6.   Miscellaneous.

 

 

6.1  

Independent Contractor.  All Consulting Services will be rendered by Consultant
as an independent contractor and this Agreement does not create an
employer-employee, principal-agent, joint venture or partnership relationship
between Consultant and Cerulean.  Consultant will have no right to receive any
employee benefits, such as health and accident insurance, sick leave or vacation
which are accorded to employees of Cerulean. Consultant will not in any way
represent Consultant to be an employee, partner, joint venturer or agent of
Cerulean.  Consultant shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes, and for
maintaining adequate workers’ compensation insurance coverage.  

 

6.2

Taxes.  Consultant will pay all required taxes on Consultant's income from
Cerulean under this Agreement.  Consultant shall provide Cerulean with all
required tax information, including without limitation, an IRS Form W-9 “Request
for Taxpayer Identification Number and Certification.”  Failure to provide such
information may result in withholding of payments to Consultant.

 

6.3

Use of Name.  Consultant consents to the use by Cerulean of Consultant’s name in
written materials and oral presentations to current or prospective business
partners, investors or other third parties, provided that such materials or
presentations accurately describe the nature of Consultant’s relationship with
or contribution to Cerulean.

 

6.4

Assignability and Binding Effect.  The Consulting Services to be rendered by
Consultant are personal in nature.  Consultant may not assign or transfer this
Agreement or any of Consultant’s rights or obligations under this
Agreement.  Cerulean shall have the right to assign this Agreement to an
affiliated company or in connection with the merger, consolidation, sale or
transfer of all or substantially all of the business to which this Agreement
relates.  This Agreement will be binding upon and inure to the benefit of the
parties and their respective legal representatives, heirs, successors and
permitted assigns.

Page 4

--------------------------------------------------------------------------------

 

 

6.5

Notices.  Any notices from one party to the other will be in writing and will be
given by addressing the same to the other at the address set forth in this
Agreement.  Notices to Cerulean will be marked “General Counsel”. Notice will be
deemed to have been duly given when (a) deposited in the United States mail with
proper postage for first class registered or certified mail, return receipt
requested, (b) sent by any reputable commercial courier, or (c) delivered
personally. 

 

6.6

Headings.  The section headings are included solely for convenience of reference
and will not control or affect the meaning or interpretation of any of the
provisions of this Agreement.

 

6.7

No Modification.  This Agreement may be changed only by a writing signed by both
parties.

 

 

6.8

Severability. In the event that any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and all other provisions
will remain in full force and effect.  If any provision of this Agreement is
held to be excessively broad, it will be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.

 

 

6.9

Entire Agreement.  This Agreement and that certain Separation Agreement by and
between Cerulean and Consultant of even date herewith constitutes the entire
agreement of the parties with regard to its subject matter, and supersedes all
previous written or oral representations, agreements and understandings between
the parties.

 

 

6.10

Governing Law.  This Agreement will be governed by, and construed and enforced
in accordance with, the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be performed therein, without giving effect to the
principles thereof relating to the conflict of laws.

 

 

6.11

Counterparts.  This Agreement may be executed in any number of counterparts
which may be in the form of a facsimile or a pdf, each of which will be deemed
an original, and together will constitute one and the same instrument.

 

[Signature page follows]




Page 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

Cerulean PHARMA INC.

 

 

CONSULTANT

By:

/s/ Christopher D. T. Guiffre

 

/s/ Edward Garmey

Name:

Christopher D. T. Guiffre

 

Edward Garmey, M.D.

Title:

President & Chief Executive Officer

 

 

 

 

Page 6

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

EXHIBIT A

BUSINESS TERMS EXHIBIT

Industry Consulting Agreement with Edward Garmey, M.D.

1.

Consulting Services:  

Consultant will render advice to Cerulean as a member of Cerulean’s Medical
Advisory Board.  Consulting Services will be rendered at one or more meetings of
the Medical Advisory Board.  Additional Consulting Services may be performed on
an ad hoc basis, as determined by mutual arrangement between Consultant and
Cerulean’s Chief Medical Officer, to whom Consultant will report during the term
of this Agreement.

 



 

2.

Compensation:

In consideration for the Consulting Services, Consultant will be paid $425 per
hour.  

 

3.

Term:

This Agreement will be for an initial term of one (1) year, beginning on the
Effective Date, and may be extended for additional periods, at Cerulean’s option
and with Consultant’s consent.

 

 